Citation Nr: 1442156	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-19 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disease.

3.  Entitlement to service connection for a sleep disability, to include sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, which includes service in the Republic of Vietnam.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from November 2009, April 2010, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the November 2009 decision, the RO denied the Veteran's petition to reopen a claim of service connection for bilateral hearing loss as new and material evidence had not been submitted.  In the April 2010 decision, the RO denied entitlement to service connection for a sleep disorder.  In the January 2011 decision, the RO denied entitlement to service connection for bilateral arm and leg ulcers/sores.

The Veteran testified at hearings before a hearing officer, a Decision Review Officer, and the undersigned at the RO in December 2010, April and August 2011, and April 2013.  Transcripts of these hearings have been associated with his claims folder.

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these file have been reviewed and considered as part of this appeal.

The issue of entitlement to service connection for a sleep disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his petition to reopen the claim of service connection for bilateral hearing loss.

2.  The Veteran's eczema had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, with respect to the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The Veteran has eczema that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, it was acknowledged on the record during the April 2013 Board hearing that the Veteran wished to withdraw from appeal his petition to reopen the claim of service connection for bilateral hearing loss.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.

II.  Service Connection

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claim of service connection for a skin disease, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides. 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, medical records indicate that the Veteran has been diagnosed as having various skin diseases.  For example, a March 2011 letter from a VA physician includes a diagnosis of atopic/neuroeczema.  Thus, a current skin disease has been demonstrated.

The Veteran contends that he began to develop skin ulcers within months of his return from service in Vietnam and his wife has submitted various statements in which she confirms that the Veteran had developed arm and leg sores upon his return from Vietnam.  Such skin symptoms have reportedly continued on an intermittent basis ever since that time.  Moreover, as the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

The Veteran and his wife are competent to report the observable symptoms of the Veteran's skin disease as well as its intermittent presence ever since his return from Vietnam.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Although there is no contemporaneous medical evidence of treatment for skin problems for many years following service, there is no affirmative evidence to explicitly contradict the reports of the Veteran and his wife and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the reports of observable skin ulcers shortly following the Veteran's return from Vietnam and in the years since that time are credible.

The medical opinions of record indicate that the Veteran's current eczema had its onset in service and is, at least in part, related to his exposure to herbicides in service.  In a June 2011 letter, a VA physician who had treated the Veteran for his skin disease opined that although the exact etiology of his chronic eczema was unclear, it was likely ("at least as likely as not") that the problem originated during his time in Vietnam and that exposure to herbicides during that time was likely ("at least as likely as not") to have been a contributing factor.  This opinion was apparently based upon the Veteran's reports of arm and leg ulcers having their onset shortly following his return from Vietnam.

The VA physician who provided the June 2011 opinion again opined in a June 2012 letter that exposure to herbicides in Vietnam was likely a contributing factor towards the Veteran's chronic eczema and arm/leg ulcers and that there was "greater than a 50/50 chance that the herbicide exposure [was] causative."  This opinion was again apparently based upon the Veteran's report of arm and leg ulcers having their onset shortly following his return from Vietnam.

Although the VA physician did not provide extensive rationales for his June 2011 and June 2012 opinions, he nonetheless concluded based upon treatment of the Veteran's skin disease and a review of his reported history that his current eczema was incurred in service.  There are no medical opinions contrary to that of the June 2011 and June 2012 opinions.  

In light of the above opinions and resolving reasonable doubt in the Veteran's favor, the weight of the evidence reflects that his current eczema is related to service. Accordingly, service connection is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

The appeal, as to the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, is dismissed.

Entitlement to service connection for eczema is granted.


REMAND

The Veteran contends that he has a current sleep disability and that he has experienced difficulty sleeping ever since his return from service in Vietnam.  In the alternative, he claims that his sleep problems are related to his service-connected posttraumatic stress disorder (PTSD) and/or his now service-connected skin disease.

A VA examination was conducted in March 2010 to assess the nature and etiology of the Veteran's claimed sleep disability.  The clinical psychologist who conducted the examination concluded that the Veteran did not exhibit a separate diagnosis of a sleep disorder.  Rather, his reported symptoms related to his PTSD in that criterion D of PTSD refers to symptoms of hyperarousal such as hypervigilance and difficulty falling or staying asleep.  Overall, he did not have a separate DSM-IV sleep disorder.

The March 2010 examination is insufficient because VA treatment records reflect that the Veteran has been subsequently diagnosed as having obstructive sleep apnea. As the March 2010 examiner was unable to discuss the etiology of this disability, a remand is necessary to obtain an opinion as to the etiology of the Veteran's current sleep disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the adjudicator to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A July 2006 examination report from D. Clyne, M.D., and an August 2012 letter from S. Moore, M.D., indicate that the Veteran has received psychiatric treatment from these treatment providers.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2). These steps have not yet been taken with regard to any relevant treatment records from Dr. Clyne and Dr. Moore.  As these records relate to treatment for a psychiatric disability and the Veteran contends that his current sleep disability is related to his service-connected PTSD, such records are relevant to the claim of service connection for a sleep disability.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability and a sleep disability from Dr. Clyne and Dr. Moore.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current sleep disability.  All indicated tests and studies shall be conducted.

The claims file, including any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

With respect to each current sleep disability identified (i.e. any sleep disability diagnosed since March 2010, including sleep apnea), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current sleep disability had its onset in service, is related to the Veteran's presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current sleep disability was caused (in whole or in part) by the Veteran's service-connected PTSD and/or eczema (to include any medications taken for these disabilities)?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current sleep disability was aggravated (made chronically worse) by the Veteran's service-connected PTSD and/or eczema (to include any medications taken for these disabilities)?

If any current sleep disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner shall acknowledge and comment on all sleep disabilities diagnosed since March 2010 (including, but not limited to, sleep apnea), the reports of the Veteran and his wife that sleep problems have persisted ever since the Veteran's return from service in Vietnam, and his presumed exposure to herbicides in service.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history and that his wife is competent to report her observations of the Veteran's symptoms, and such statements by the Veteran and his wife must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for sleep problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


